BRICKELL, C. J.
The County Court is clothed with jurisdiction of misdemeanors committed in the county, and prosecutions for them are commenced originally by the affidavit of some person, that he has probable cause for believing, and does believe, that the party accused has committed a misdemeanor, designating it by name, or by some other phrase, which, in common parlance, designates it. The warrant for the arrest of the party charged conforms to, and describes the offense by, its designation in the affidavit. *98Code of 1876, §§ 4702-3. The statute is intended to dispense with the particularity observed in indictments, deeming the designation of the offense by name, or' by other equivalent phrases, sufficiently certain for all practical purposes.
The charge made in the affidavit is, that the appellant did wilatofully break and. throio down a fence, the property of Thomas M. Oobb. The warrant of arrest is, to answer a charge of destroying a fence, preferred by Alexander Graft, the affiant. The words of the statute, upon which the judgment of conviction is founded, are : “ Any person who, unlawfully, or maliciously, or negligently, breaks, throws down, or destroys any fence or other inclosure, the property of another, and who fails to immediately repair such break, and negligently leaves such break unrepaired,” &c. — Code, § 4413. If the offense can have a name, by which it is known and distinguishable, it is, perhaps, breaking fences, — that employed in the syllabus, or abstract, prefixed to the statute creating and defining it. However this may be, the affidavit expresses the offense with convenient certainty, and it' was not necessary that, descending into particulars, it should have negatived the repair of the break by the appellant. That was matter of defense, of which he could have full benefit on the trial.
Impartiality, freedom from bias or prejudice, capacity without fear, favor, or affection, a true deliverance to make between the accused and the State, the law demands as the qualification of a juror; and it is as essential, as the impartiality of a judge. Eelationship within certain degrees, whether of consanguinity or affinity, is an absolute disqualification. It is not only such relationship, but temporary relations, formed in the course of business, or in the intercourse of life, which may disqualify, whenever they may import a just belief of a want of impartiality — that a juror can not stand indifferent, either from interest, or from the favor springing out of the relation. The master is not a qualified juror for the trial of his servant; nor the attorney for his client. Bail stand in a peculiar relation of confidence to the principal — have over him powers not conferred on any other species of sureties; and, of itself, the relation imports confidence in, and favor to the principal. The purity of the administration of justice is preserved by excluding them from the jury-box, on the trial of the principal for the offense they have bound themselves he would appear and answer. — 3 Wharf. Or. Law, § 3113. '
We find' no error in the record, and the judgment is affirmed.